 1                         allegedly involving:
 2            ( X ) On the further allegation by the Government of:
 3            1. ( X ) a serious risk that the defendant will flee.
 4            2. ( )          a serious risk that the defendant will:
 5                   a. ( ) obstruct or attempt to obstruct justice.
 6                   b. ( ) threaten, injure, or intimidate a prospective witness or juror or
 7                            attempt to do so.
 8       C. The Government ( ) is/ (X) is not entitled to a rebuttable presumption that no
 9            condition or combination of conditions will reasonably assure the defendant’s
10            appearance as required and the safety of any person or the community.
11
12                                                         II.
13       A. (X)            The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15            1. ( X ) the appearance of the defendant as required.
16                   ( )      and/or
17            2. ( )          the safety of any person or the community.
18       B. ( )            The Court finds that the defendant has not rebutted by sufficient
19                         evidence to the contrary the presumption provided by statute.
20
21                                                         III.
22       The Court has considered:
23       A. the nature and circumstances of the offense(s) charged, including whether the
24            offense is a crime of violence, a Federal crime of terrorism, or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics of the defendant; and
28       D. the nature and seriousness of the danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

     CR 94 (06/07)                                                                         Page 2 of 4
 1                                                      IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments and/or statements of counsel, and                             the Pretrial Services
 4       Report/recommendation.
 5
 6                                                       V.
 7       The Court bases the foregoing finding(s) on the following:
 8       A. (X)         As to flight risk: Nature of the charges, $10 million fraud;
 9                      Government’s proffer of records showing Defendant transferred over
10                      $3 million overseas; Defendant’s email in April 2021 indicating
11                      intention to leave USA; Defendant’s stopping payment of mortgages
12                      on his residence; civil judgment against him; proffered unsecured
13                      bond amount insufficient in light of above circumstances and
14                      proposed surety’s financial circumstances.
15
16
17       B. ( )         As to danger:
18
19
20
21
22
23
24
25                                                      VI.
26       A. ( )         The Court finds that a serious risk exists that the defendant will:
27                   1. ( ) obstruct or attempt to obstruct justice.
28                   2. ( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

     CR 94 (06/07)                                                                              Page 3 of 4
